Title: From James Madison to Thomas Jefferson, 8 August 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
8 August 1807

I reached home last evening a little before sunset.  About ½ after eleven the post arrived under a misconception of the arrangement; and I dispatched him a little before 2 OC.  I was obliged to decide on your letter to the Govr. therefore without consulting the law or the Proclamation, and of course with but little reflection.  It appeared however in all respects proper, as to the permanent course to be observed in the intercourse with the British Squadron.  Perhaps it would have been as well for the Officers at Norfolk &c to have been less rijid with respect to dispatches irregularly sent previous to a notification of the mode.  The dispaches for Mr. E. may be of a nature to render the delay disagreeable.  In the letter which I wrote to the Mayor’s inquiries, I had in view such a distinction, and Genl. Dearborn in one to the Officer Commanding, expressly stated that dispatches on hand for Mr. E. were to be forwarded.  By the way, both of those letters were written without our knowing that Decatur was to superintend the flags of truce; and I fear that Genl. Dearborn’s letter may produce collision.
I observe that you have not particularly alluded to the case stated in the Govr.’s communications, of a Ship going out of our limits, and thence sending letters otherwise than by a flag.  This ought I should suppose, and will be regarded, as a mere evasion & frustrated as such.
I write in haste for the post who is just arrived (8 OC) having been retarded by the lateness of his departure hence for the Green Spring (about 10 or 12 miles below), where instead of here the riders met.  Yrs. with respect & attachment

James Madison

